DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-16 in the reply filed on 4/20/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 and 8/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. Examiner thanks Applicant for Applicant’s cooperation in the prosecution process and for Applicant’s concise analysis of the prior Office Action 6/2/2022 (Prior Office Action) found in Applicant's Remarks. 
The Remarks assert that: 
Chen CN101442077 in view of Min et al. US 2008/0203519 and ONO et al. US 2011/0227154 fail to show “a P-type Buried Layer (PBL) having a peak PBL doping concentration below the NBL”.
The Manual of Patent Examining Procedure (MPEP) states that “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’” MPEP §2111 [R-5] citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). MPEP §2171 also states that the claims of an application “define the metes and bounds of the subject matter that will be protected....”
In regards to above assertion, the Remarks may assert a valid interpretation of the limitation of " below ", Examiner respectfully submits that the interpretation asserted by the Remarks is not the broadest reasonable interpretation. Specifically, the interpretation asserted by the Remarks appears to be on wherein the terms " a P-type Buried Layer (PBL) having a peak PBL doping concentration below the NBL " means that a peak PLB doping concentration is lower than the bottom surface of the NBL. However, Examiner respectfully submits that the broadest reasonable interpretation of the terms "below" includes “in or to a lower place”, wherein the peak concentration location located under the top surface of the NBL will read on this limitation. Examiner respectfully submits that in order for the interpretation of the limitations asserted by the Remarks to be the broadest reasonable interpretation, language such as " a peak PLB doping concentration is lower than a bottom surface of the NBL " should be recited by the pertinent claims.
 Chen teaches NBL and PBL with center located at about the same level. Chen is silent regarding the location of the peak PBL doping concentration. ONO teaches implantation of NBL (91, fig20 and 17, [139]) and PBL (92, fig20 and 17, [140]) in an epitaxial layer (12, fig19, [66]) and the P-type Buried Layer (PBL) having a peak PBL doping concentration below the NBL (peak concentration profile of 92a around center of PBL region and under top surface of NBL 91, fig17) at about the center of NBL and PBL. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with Min and ONO to achieve the layout with the method of Min and ONO to have the peak doping concentration located at about the center. The motivation to do so is to accurately control the position and shape of the NBL and PBL layer as designed (ONO, [139, 140]).
Examiner therefore respectfully submits that claims 10-14 and 16 stands properly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen CN101442077 in view of Min et al. US 2008/0203519 and ONO et al. US 2011/0227154.
Re claim 10, Chen teaches a Zener diode (fig3) comprising: 
an N-type Buried Layer (NBL) (NBL, fig3) in a first epitaxial layer (N-epi, fig3); 
a P-type Buried Layer (PBL) (PBL, fig3); 
a P-type region (Plink) (HVPW, Pwell and P+, fig3) coupled to the PBL (PBL, fig3) and to an Anode electrode (electrode in contact with P+, fig3); and 
an N-type region (Nlink) (HVNW, Nwell and N+, fig3) coupled to the NBL (NBL, fig3) and to a Cathode electrode (electrode in contact with N+, fig3).
Chen is silent regarding a second epitaxial layer over the NBL; a P-type Buried Layer (PBL) having a peak PBL doping concentration below the NBL; 
Min teaches forming a second epitaxial layer (54, fig6, [28]) over the implanted NBL (28, fig6, [25]) and PBL (48, fig6, [26]).
ONO teaches implantation of NBL (91, fig20 and 17, [139]) and PBL (92, fig20 and 17, [140]) in an epitaxial layer (12, fig19, [66]) and the P-type Buried Layer (PBL) having a peak PBL doping concentration below the NBL (peak concentration profile of 92a around center of PBL region and under top surface of NBL 91, fig17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with Min and ONO to achieve the layout with the method of Min and ONO. The motivation to do so is to accurately control the position and shape of the NBL and PBL layer as designed (ONO, [139, 140]).
Re claim 11, Chen modified above teaches the apparatus of claim 10 wherein the NBL comprises at least one of Antimony (Chen, page 2/6 line 16; Min, 28, fig5, [25]) and Arsenic to form a Zener junction between the NBL and the PBL.
Re claim 12, Chen modified above teaches the apparatus of claim 10 wherein the NBL comprises Phosphorous to connect the NBL to the Nlink through diffusion of the Phosphorous towards the Nlink (Chen, HVNW doped with P connect Nwell and N+ as Nlink,  fig3, page5/6 line 17).
Re claim 13, Chen modified above teaches the apparatus of claim 10 wherein the Nlink physically contacts the NBL (Chen, N+, Nwell and HVNW as Nlink physically contacts NBL, fig3; or N-Sink as Nlink physically contacts NBL, fig4 ).
Re claim 14, Chen modified above teaches the apparatus of claim 10 wherein the PBL comprises Boron (Chen, page 2/6 line 18; Min, 48, fig5, [27]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen CN101442077 in view of Min et al. US 2008/0203519 and ONO et al. US 2011/0227154 and Lin et al. US 2011/0175199.
Re claim 16, Chen modified above teaches the apparatus of claim 10, wherein the anode electrode is exposed from the NBL layer (Chen, fig3).
Chen is silent regarding opening in the NBL layer.
Lin teaches layout with a center anode (112, fig5 and 6, [41]) surrounded by a ring of cathode region (114, fig5 and 6, [41]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin and Chen adjust the layout of NBL and PBL to overcome Zener creep deformation (Chen, abstract).
The outcome of the combination is to form a ring shaped NBL around the center PBL.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claim 15 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to the doping material used to form the epitaxial layer above NBL and PBL.
Specifically, the limitations are material to the inventive concept of the application in hand to improve breakdown voltage, diode noise and stability and immunity for surface stress.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812